PER CURIAM.
Marcus Tyrone Williamson seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on Williamson’s motion filed under 28 U.S.C. § 2255 (2000). We have reviewed the record and conclude for the reasons stated by the magistrate judge and the district court that Williamson has not made a substantial showing of the denial of a constitutional right. See United States v. Williamson, Nos. CR-00-288-1; CA-02-81-1 (M.D.N.C. Sept. 26, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.